     Case 2:18-cr-00039-SMJ        ECF No. 87       filed 02/23/21   PageID.278 Page 1 of 23




 1                Colin Prince
                  10 North Post Street, Suite 700
                  Spokane, Washington 99201
2                 509.624.7606
                  Attorney for Nate Williams

 3

4

 5

6                             United States District Court
                                Honorable Salvador Mendoza, Jr.
 7

8    United States,                                    No. 18-cr-39-SMJ

9                             Plaintiff,               Sentencing Memorandum

10         v.

11   Nathaniel Williams,

12                            Defendant.

13

14

15

16

17

18

19
     Case 2:18-cr-00039-SMJ                     ECF No. 87             filed 02/23/21             PageID.279 Page 2 of 23




 1                                                    Table of Contents
     Introduction ................................................................................................................. 1
2
     I.       Base Offense Level & Enhancements .................................................... 1
 3   II.      Departures ......................................................................................................... 2

4             A.        Extraordinary family circumstances warrant a departure........................................ 2

              B.        The case is atypical and warrants a non-heartland departure.................................. 4
 5
     III.     The Sentencing Reform Act: 18 U.S.C. § 3553 ......................................5
6             A.        Mr. Williams’s history favors a sentence of probation. ........................................... 5

              B.        The nature of the offense warrants probation, not prison. ...................................... 7
 7
                        1.         Mr. Williams was trying to start a legal marijuana operation. ..................... 7
8
                        2.         Mr. Williams’s firearms should not give the Court pause about probation.13
9             C.        Probation constitutes a just sentence and promotes respect for the law. .............. 16

              D.        Mr. Williams’s extraordinary rehabilitation and pretrial compliance warrant
10                      probation................................................................................................................ 18

11            E.        A prison sentence would serve no deterrent purpose. .......................................... 19

              F.        A guideline sentence would create disparity. ........................................................ 20
12
     IV.      Conclusion ........................................................................................................ 21
13

14

15

16

17

18

19


                                                  Sentencing Memorandum
                                                            –i–
     Case 2:18-cr-00039-SMJ        ECF No. 87     filed 02/23/21   PageID.280 Page 3 of 23




 1                                        Introduction

2             To paraphrase an admittedly apocryphal Abraham-Lincoln quote: do not snatch

 3   defeat from the jaws of victory. Mr. Williams has already become what the Court, the

4    public, and his family need him to be—a hard-working, law-abiding, tax-paying father

 5   and citizen. He is a model for why this district needs (but sadly lacks) a pretrial

6    diversion program. For three years, Mr. Williams has worked steadily in construction,

 7   cared for his children, and religiously obeyed Probation’s rules. If he were on post-trial

8    supervision, the defense would be moving to early-terminate. He is already a success

9    for the system. To send Mr. Williams to prison now for a marijuana offense would be a

10   sentence with far more antisocial impact than Mr. Williams’s crime.

11            Nathaniel Williams therefore respectfully requests a sentence of probation

12   followed by 10-years of supervised release.

13                        I.   Base Offense Level & Enhancements

              The parties’ guideline calculations as outlined in the plea agreement are slightly
14
     below Probation’s calculation based on a disagreement regarding the marijuana
15
     amount.1 The government has objected to the base offense level,2 and Mr. Williams
16
     joins the objection. Mr. Williams otherwise agrees with the enhancements as applied in
17
     the PSR.
18

19   1
         See PSR ¶ 133.
     2
         ECF No. 69 at 1.

                                    Sentencing Memorandum
                                              –1–
     Case 2:18-cr-00039-SMJ       ECF No. 87     filed 02/23/21    PageID.281 Page 4 of 23




 1                                     II.    Departures

2           A.       Extraordinary family circumstances warrant a departure.

            The Court should depart from the guidelines because Mr. Williams has become
 3
     the sole, single caretaker to his 15-year old daughter, M.P., after her mother’s death.
4
     She has no other caretaker and would likely be placed into foster care if Mr. Williams is
 5
     incarcerated.
6
            Under U.S.S.G § 5H1.6, courts may depart from the guidelines “based on loss
 7
     of caretaking or financial support” where a prison sentence: (1) “will cause a
8
     substantial, direct, and specific loss of essential caretaking or essential financial
9
     support”; (2) the loss “substantially exceeds the harm ordinarily incident to
10
     incarceration”; (3) the financial support is “irreplaceable”; and (4) granting a
11
     departure “will address” (i.e., fix) the problem. All of these are true here.
12
            This case is unusual. In March 2019, approximately two years ago, while Mr.
13
     Williams was on pretrial supervision, his then-13-year-old daughter and her mother,
14
     Michelle Porter, were driving in a Ford Expedition on a trip to Minnesota. Outside
15
     Billings, Montana, something happened to the wheel bearings and a wheel spun off the
16
     car while speeding down the highway at 75 miles per hour. The Expedition flipped
17
     multiple times and came to a rest upside down. M.P. escaped through a window and
18
     went to the front of the car to find her mother badly mangled, her face nearly torn off in
19


                                    Sentencing Memorandum
                                              –2–
     Case 2:18-cr-00039-SMJ        ECF No. 87     filed 02/23/21   PageID.282 Page 5 of 23




 1   the accident. An ambulance quickly arrived, but M.P. watched her mother die while

2    paramedics tried to revive her on the roadside.

 3             M.P. has no grandparents able to care for her, and Mr. Williams was awarded

4    full custody—he is, and has been for two years, M.W.’s sole financial support and

 5   caretaker. Mr. Williams has ensured his daughter received counseling, he holds her

6    hand through panic attacks and through recurring nightmares. He makes sure she gets

 7   to school (she attends Lewis and Clark High School here in Spokane), attends choir

8    practice, and does her homework.3 M.P. even attended the PSR interview and spoke

9    with Probation.4

10             To provide for M.P., Mr. Williams joined a union, Local 238, where he

11   specializes in concrete work.5 While on pretrial release, he has worked on road-crews

12   throughout Eastern Washington and local construction at the North Town Mall,

13   making around $30 an hour. He remains a dues-paying union member today, and his

14   financial support is irreplaceable.

15             These are circumstances warranting a drastic departure. As one court put it in

16   granting a 13-level downward departure to a single parent: “The rationale for a

17   downward departure here is not that [defendant’s] family circumstances decrease her

18
     3
         PSR ¶ 95.
19   4
         Id.
     5
         PSR ¶ 104.

                                     Sentencing Memorandum
                                               –3–
     Case 2:18-cr-00039-SMJ       ECF No. 87    filed 02/23/21   PageID.283 Page 6 of 23




 1   culpability, but that we are reluctant to wreak extraordinary destruction on dependents

2    who rely solely on the defendant for their upbringing.” U.S. v. Johnson, 964 F.2d 124,

 3   129 (2d Cir. 1992). This Court should likewise avoid wreaking destruction on M.P.—

4    there is nowhere for this child to go (other than to become a ward of the state), and that

 5   does not benefit the public, Mr. Williams, or the court system.

6           B.     The case is atypical and warrants a non-heartland departure.

 7          The Sentencing Commission says it “intends the sentencing court to treat each

8    guideline as carving out a ‘heartland,’ a set of typical cases embodying the conduct that

9    each guideline describes.” U.S.S.G. Ch. 1, Pt. A, 4(b) (emphasis added). But “when a

10   court finds an atypical case, one to which a particular guideline linguistically applies but

11   where conduct significantly differs from the norm, the court may consider whether a

12   departure is warranted.” Id.; see also Koon v. U.S., 518 U.S. 81, 95 (1996) (unaccounted

13   for factors may justify departure for “case out of the Guideline’s heartland”).

14          This is no typical drug-trafficking case to which § 2D1.1 applies. To begin with,

15   it is a marijuana case—a substance legal in Washington and legal or decriminalized in

16   most of the country. That alone makes this something other than a “heartland” drug

17   case. Moreover, as discussed at length below, Mr. Williams was attempting to start a

18   legal marijuana grow, licensed under Washington’s I-502, at the time of his arrest.

19   That too makes this a highly unusual drug-trafficking case worthy of a departure.



                                   Sentencing Memorandum
                                             –4–
     Case 2:18-cr-00039-SMJ        ECF No. 87     filed 02/23/21    PageID.284 Page 7 of 23




 1               III. The Sentencing Reform Act: 18 U.S.C. § 3553

2           At sentencing, courts should impose only what is necessary to achieve the

 3   Sentencing Reform Act’s goals—and nothing more. U.S. v. Ressam, 679 F.3d 1069,

4    1089 (9th Cir. 2012) (“[a] substantively reasonable sentence is one that is ‘sufficient,

 5   but not greater than necessary”) (quoting 18 U.S.C. § 3553(a) (emphasis added)).

6    Although guideline ranges are relevant, courts “may not presume that the Guideline

 7   range is reasonable,” Gall v. U.S., 552 U.S. 38, 49–50 (2007); instead, they must focus

8    on deterrence, retribution, incapacitation, and rehabilitation. See 18 U.S.C.

9    § 3553(a)(1), (2)(A)–(D);6 see also Rita v. U.S., 551 U.S. 338, 366 (2007) (Stevens, J.,

10   concurring) (noting guidelines are “truly advisory”). Courts are “free to make [their]

11   own reasonable application of the § 3553(a) factors, and to reject (after due

12   consideration) the advice of the Guidelines”—which should not have “any thumb on

13   the scales.” Kimbrough, 552 U.S. 85, 113 (2007) (Scalia, J., concurring) (emphasis

14   added).

15          A.     Mr. Williams’s history favors a sentence of probation.

            Mr. Williams has been, for most of his life, a hardworking person. He was born
16
     in Fort Knox, Kentucky, to two military parents, Susan and Bryant Williams, his
17

18
     6“Deterrence, incapacitation, and rehabilitation are prospective and societal—each looks forward
19   and asks: What amount and kind of punishment will help make society safe? In contrast,
     retribution imposes punishment based upon moral culpability and asks: What penalty is needed to
     restore the offender to moral standing within the community?” United States v. Cole, 2008 WL
     5204441, at *4 (N. D. Ohio Dec. 11, 2008).
                                      Sentencing Memorandum
                                                     –5–
     Case 2:18-cr-00039-SMJ     ECF No. 87     filed 02/23/21   PageID.285 Page 8 of 23




 1   mother a first lieutenant Army nurse; his father an Army drill sergeant. His parents

2    divorced not long after his birth, and Mr. Williams spent most of his childhood without

 3   a stable home, bouncing between parents and living in 34 states before he was 15-years

4    old. (His mother would relocate as often as 3 to 6 months.)

 5         Mr. Williams’s father was mostly absent—they communicated by phone and

6    saw each other over summer vacations when Mr. Williams would live in a poor, rural

 7   part of Florida (Bronson, outside Gainsville), where he started farm work at 12-years

8    old picking and loading watermelons. Mr. Williams remembers people selling drugs in

9    the front yard, some of whom were his family. His father was eventually arrested and

10   imprisoned on drug charges.

11         Mr. Williams’s mother is another story. He calls her a “pioneer”—a black,

12   female military officer. She took Mr. Williams and his brother to museums, national

13   parks, the YMCA—normal childhood experiences.

14         Mr. Williams was on his own at 18-years old. He moved to Post Falls, Idaho,

15   obtained his GED at North Idaho College, and even took classes in the school’s

16   criminal justice program while working for a tow-truck company. He stayed in the area

17   and worked over the years in flooring and construction.

18         In 2010, marijuana found Mr. Williams. At the time, he was working in

19   construction and was hired to build an indoor medical marijuana grow. When the


                                   Sentencing Memorandum
                                             –6–
     Case 2:18-cr-00039-SMJ            ECF No. 87       filed 02/23/21    PageID.286 Page 9 of 23




 1   owners found that Mr. Williams had a farming background (i.e., the years in Florida),

2    they hired him to supervise the operation.

 3             B.      The nature of the offense warrants probation, not prison.

4              The Sentencing Reform Act directs courts to consider “the nature and

 5   circumstances of the offense,” and here, the offense warrants probation, a fine,

6    community service, or some other creative and prosocial penalty, but not prison. See 18

 7   U.S.C. § 3553(a)(1).

8                      1.     Mr. Williams was trying to start a legal marijuana operation.

               When Mr. Williams was arrested, he was in the process of starting a legal
9
     marijuana business. The PSR begins discussing the offense conduct in 2015 and 2016,
10
     when Mr. Williams was working with Trent Snider and Jennifer Dillard and growing at
11
     a home in Spokane Valley.7 The home had been rented with full knowledge by the
12
     owners that it was to be used as a marijuana grow.8 The reason the owners agreed to
13
     lease their property to marijuana growers was simple: Mr. Williams, Snider, and
14
     Dillard all had valid medical marijuana licenses. Mr. Williams handled the grow for
15
     Snider and Dillard, who paid the utility bill at the home.9
16

17
     7
         PSR ¶ 10.
18
     8
      Bates 149. The lessor, Tony Weeks, “requested to grow medical marijuana” and “the owners of
     the property reluctantly agreed.” Weeks turned the grow over to Mr. Williams, and “Trent Snider
19   and Jennifer Denise Dillard were also present.” Id. 149–50.
     9
         Bates 153 (noting Dillard and Trent paid the $3,000 utility bill).

                                         Sentencing Memorandum
                                                   –7–
     Case 2:18-cr-00039-SMJ        ECF No. 87    filed 02/23/21   PageID.287 Page 10 of 23




 1              According to a sworn affidavit by Officer Michael Bahr, by November 2016, Mr.

2    Williams was parting ways with Snider and Dillard and called the government’s CS to

 3   discuss obtaining a Washington State 502-license: “Williams talked to the CS about

4    purchasing a Washington State tier one marijuana growing license.”10 Mr. Williams

 5   wanted the CS to obtain the license; he would grow; and they would split the profits.11

6    A week later, Mr. Williams and Ms. Dillard arranged a tour for the CS of a fully

 7   licensed and legal marijuana grow run by Dillard.

8               The operation closely observed Washington regulations. The CS had to “sign a

9    visitor log.”12 The CS asked about why there were video cameras at the grow: “Dillard

10   said that it was a requirement to have and keep 45 days of video at the marijuana

11   grow”13—by Washington law. Dillard noted they paid “Washington State taxes.”14

12   They discussed “growth time, rent, electrical cost and reusing pots”—basic business

13   affairs.15 Dillard explained that she and Snider were licensed by Washington State, and

14   had partnered with others, including Mr. Williams, who “handles the marijuana

15

16   10
          Bates 85.

17
     11
          Id.
     12
          Bates 88.
18
     13
          Bates 88.
19   14
          Bates 88.
     15
          Bates 87.

                                     Sentencing Memorandum
                                               –8–
     Case 2:18-cr-00039-SMJ        ECF No. 87    filed 02/23/21   PageID.288 Page 11 of 23




 1   grows,” and Snider, who “is the accountant for the group.”16 They encouraged the CS

2    to invest and replace a partner that was not contributing.17 Dillard said she was “trying

 3   to run an up and up” company.18

4               A few months later, in February 2017, the CS against contacted Mr. Williams

 5   about his grow at Sherman Road, outside Spokane.

6

 7

8

9

10

11

12

13

14

15

16

17

18
     16
          Bates 88–89.
19   17
          Id.
     18
          Bates 89.

                                     Sentencing Memorandum
                                               –9–
     Case 2:18-cr-00039-SMJ      ECF No. 87    filed 02/23/21   PageID.289 Page 12 of 23




 1

2

 3

4

 5

6
            At the time, Mr. Williams was part of a trio trying to obtain a legal 502-license.
 7
     He had partnered with two men: Rick Sohns and Michael Garton, Jr, the owner of
8
     Mind’s Eye Glass and Vape, in Spokane Valley. The defense interviewed Mr. Garton
9
     at length, and he explained that he met Mr. Williams in late 2016 or early 2017, when
10
     he and Sohns were looking to invest. Garton and Sohns visited the Sherman Road
11
     property numerous times in winter 2017, entered negotiations about purchasing the 10-
12
     acre property from the owner, and created a business plan to obtain a license. (At the
13
     time, as Mr. Garton explained, licenses had to be purchased from other holders; the
14
     state did not issue them. Instead, the state approved the transfers and the grow
15
     properties.) Mr. Garton said he spoke with Mr. Williams about five times per week for
16
     months. They planned infrastructure investments and obtained financing to purchase
17
     the license.
18
            A problem arose. Washington had set a minimum-size for a 502-grow operation:
19
     10 acres. And Mr. Williams, Garton, and Sohns discovered their 10-acre property

                                   Sentencing Memorandum
                                            – 10 –
     Case 2:18-cr-00039-SMJ     ECF No. 87    filed 02/23/21   PageID.290 Page 13 of 23




 1   wasn’t actually 10-acres—it was 9.55 acres, as confirmed by Spokane County’s official

2    records:

 3                        Spokane County SCOUT Parcel Viewer

4

 5

6

 7

8

9

10

11

12

13

14

15

16   The property was undersized. But according to Garton, the group began investigating

17   whether they could save the business plan by purchasing a .5 acre strip of land from a

18   neighboring property, putting them over the 10-acre threshold. But soon after, Mr.

19   Williams was arrested at the Sherman Road property, where he was growing saplings

     and drying marijuana.
                                  Sentencing Memorandum
                                           – 11 –
     Case 2:18-cr-00039-SMJ         ECF No. 87     filed 02/23/21   PageID.291 Page 14 of 23




 1            None of this is to say that Mr. Williams is innocent. The government rightly

2    emphasizes Mr. Williams’s illegal conduct: First, he started growing before being

 3   licensed, and the grow therefore failed to comply with existing state regulations.

4    Second, to fund his business, Mr. Williams had diverted and transported marijuana to

 5   states where it was illegal.

6             At the same time, Probation has missed at least one mitigating point. In the PSR,

 7   Probation notes as an aggravating factor that Mr. Williams “did not possess a

8    Washington State license authorizing him to manufacture or sell marijuana.”19 But Mr.

9    Williams did have a medical marijuana card authorizing him to do precisely that—it

10   expired in 2017 before his arrest, but applied during 2016, while he was growing at the

11   Spokane Valley residence, as noted in his post-arrest interview with officers.20 It would

12   be more accurate to say that Mr. Williams’s medical authorization had expired and he

13   had yet to obtain the I-502 license—he was arrested during a gap between the two

14   licenses.

15

16

17

18
     19
          PSR ¶ 137.
19
      Bates 38 (“Williams admitted that he does not have a license to grow marijuana . . . his medical
     20

     marijuana was expired.”)

                                     Sentencing Memorandum
                                              – 12 –
     Case 2:18-cr-00039-SMJ       ECF No. 87     filed 02/23/21   PageID.292 Page 15 of 23




 1                     2.   Mr. Williams’s firearms should not give the Court pause about
                            probation.
2
              When arrested, officers found two handguns, a Sig Sauer and a Glock.21
 3
     Probation highlights one of the more remarkable things about this case: Mr. Williams
4
     “had been authorized by local Courts and municipalities to possess firearms.”22 That
 5
     sentence is at the end of the PSR and might get lost, but it is crucial. Mr. Williams was
6
     originally charged with a 924(c)-count and being a felon in possession of a firearm,
 7
     perhaps suggesting he was flagrantly violating firearms laws.
8
              He was not. Mr. Williams had past felonies, so he hired a lawyer, Bill Baker, to
9
     restore his gun rights, paying $1700 for his services. Mr. Baker told Mr. Williams that
10
     his rights had been restored and provided a Spokane County Superior Court order
11
     specifically saying his “right to possess firearms is restored”:
12

13

14

15

16

17

18

19   21
          PSR ¶ 23.
     22
          PSR ¶ 138.

                                    Sentencing Memorandum
                                             – 13 –
     Case 2:18-cr-00039-SMJ     ECF No. 87    filed 02/23/21   PageID.293 Page 16 of 23




 1                           Gun Rights Restoration Certificate

2

 3

4

 5

6

 7

8

9

10

11

12

13
     Wishing to stay well within the firearms laws, Mr. Williams then applied for a
14
     concealed-carry permit, which the State of Washington issued:
15

16

17

18

19


                                  Sentencing Memorandum
                                           – 14 –
     Case 2:18-cr-00039-SMJ         ECF No. 87       filed 02/23/21    PageID.294 Page 17 of 23




 1   Mr. Baker failed to tell Mr. Williams that he had not done anything about a single,

2    nearly decade-old Florida conviction for transferring stolen property.23 And more

 3   worrisome, Washington State conducted a criminal-history check before telling Mr.

4    Williams he was authorized to possess a gun again.24

 5             After he believed his gun rights restored, Mr. Williams and his then-girlfriend

6    Kedaga White went to a local shooting range, Sharp Shooters, and filled out the regular

 7   federal firearms forms, according to what White told federal investigators.25 White

8    bought the guns, and told officers the Sig Sauer belonged to her, but “it is too big for

9    her and she wanted to buy a smaller gun.”26

10             Mr. Williams explains his interest in a gun was two-fold. He grew up with two

11   military parents and spent time in rural Florida—he shoots as a hobby. And he wanted

12   a handgun because there were coyotes constantly causing trouble at the Sherman Road

13   property.

14             Mr. Williams went to remarkable lengths to get his gun-rights restored—he was

15   not some carefree felon flaunting gun laws with impunity.

16

17
     23
          See PSR ¶ 54.
     24
       See Wash. Dept. of Licensing, How to get your license: Concealed pistol license (CPL) (Feb. 23,
18   2021) (available at: https://bit.ly/2ZKbSvo) (noting state will “complete the fingerprints and
     background check” before issuing license).
19   25
          Bates 311.
     26
          Bates 311.

                                      Sentencing Memorandum
                                               – 15 –
     Case 2:18-cr-00039-SMJ         ECF No. 87      filed 02/23/21   PageID.295 Page 18 of 23




 1             C.     Probation constitutes a just sentence and promotes respect for the
                      law.
2
               Mr. Williams is guilty of distributing not methamphetamine, cocaine, heroin,
 3
     pills, or any other universally-illegal drug; he is convicted of growing and distributing
4
     marijuana, which has been either legalized or decriminalized in all but six states:27
 5

6

 7

8

9

10

11

12

13

14

15   As a starting point, the Court will be sentencing Mr. Williams for distributing a

16   substance that can be bought legally with a credit card .3 miles from the Spokane

17   federal court:28

18
     27
       See DISA Global Solutions, Map of Marijuana Legality by State (Feb. 2021) (available at:
     https://bit.ly/3syX7In). DISA advised companies on employment matters, providing drug-and-
19   alcohol testing, background check services, DOT compliance, and other matters.
     28
          Google Maps (available at: https://bit.ly/3aRNsGR).

                                      Sentencing Memorandum
                                               – 16 –
     Case 2:18-cr-00039-SMJ       ECF No. 87     filed 02/23/21    PageID.296 Page 19 of 23




 1

2

 3

4

 5

6

 7

8

9

10   In a 2017 Gallup poll, two-thirds of the American public believed marijuana should be

11   legalized.29 Fundamentally, the public and state legislatures widely regard marijuana as

12   sufficiently safe that adults can consume it lawfully. While the public’s view of

13   marijuana does not change federal law, the Sentencing Reform Act compels courts to

14   consider the amorphous question: “what is just punishment”? And just punishment

15   must, to some degree, reflect what the community views is right and wrong. Both

16   public surveys and the continued expansion of marijuana legalization suggests Mr.

17   Williams’s offense cannot be considered on par with the typical drug-trafficking

18   offense.

19
     29
       Justin McCarthy, Record-High Support for Legalizing Marijuana Use in U.S., Gallup News (Oct.
     25, 2017) (available at: https://bit.ly/3bzsuvb).

                                    Sentencing Memorandum
                                             – 17 –
     Case 2:18-cr-00039-SMJ      ECF No. 87     filed 02/23/21   PageID.297 Page 20 of 23




 1          Beyond marijuana legalization, one federal judge, Hon. James S. Gwin, actually

2    tested whether the public views federal sentences generally as just punishment. He and

 3   his colleagues in the Northern District of Ohio polled jurors in 22 criminal cases, and

4    before sentencing, described the defendant’s past criminal convictions, and asked for a

 5   recommended punishment—what each juror thought was fair. See Judge James S.

6    Gwin, Juror Sentiment on Just Punishment: Do the Federal Sentencing Guidelines Reflect

 7   Community Values?, 4 Harv. L. & Pol’y Rev. 173, 195 (2010). The median juror-

8    recommended sentence was just 19% of the median guideline range. Id. at 175. In Judge

9    Gwin’s words, the results “strongly suggest[] that the Guidelines are untethered to

10   appropriate punishments as determined by jurors actually hearing the case.” Id.

11   Federal sentences have become detached from society’s idea of “just punishment,”

12   which is how a non-violent drug-offender like Mr. Williams wound up facing a three- to

13   four-year guideline range in the first place.

14          D.     Mr. Williams’s extraordinary rehabilitation and pretrial compliance
                   warrant probation.
15
            The Sentencing Reform Act directs courts to consider the need for rehabilitation
16
     when imposing sentence, and Mr. Williams has demonstrated prison is unnecessary to
17
     spur reform. See 18 U.S.C. § 3553(a)(2)(D) (court must consider need to “provide the
18
     defendant with needed educational or vocational training, medical care, or other
19
     correctional treatment”).

                                   Sentencing Memorandum
                                            – 18 –
     Case 2:18-cr-00039-SMJ           ECF No. 87      filed 02/23/21     PageID.298 Page 21 of 23




 1             It has been three years since Mr. Williams was released on pretrial conditions.30

2    And for three years, Mr. Williams has been perfect.31 He has worked diligently.

 3   Provided for his family. He has never moved without telling Probation. He has never

4    failed to show for an appointment. Not a single driving infraction. If Mr. Williams were

 5   on post-trial supervision, the defense would move to terminate his supervision early.

6              E.     A prison sentence would serve no deterrent purpose.

 7             A prison sentence is unnecessary to deter Mr. Williams. He has been a model

8    supervisee and proven he can and will follow the Court’s rules. As for using a prison

9    sentence to deter others, that is a sadly-persistent myth. That conclusion is bolstered

10   by research from the National Institute of Justice, an arm of DOJ itself, which says

11   “[s]ending an individual convicted of crime to prison isn’t a very effective way to deter

12   crime.”32 What deters crime is the “certainty of being caught,” not the harshness of

13   punishment: “Research shows clearly that the chance of being caught is a vastly more

14   effective deterrent than even draconian punishment.”33

15
     30
          ECF No. 29 (granting release on April 13, 2018).
16
     31
       Mr. Williams’s sole petition was filed 2.5 years ago. ECF No. 37. It alleges he tested positive for
17   marijuana on April 18, 2018. That was a residual-positive test just a week after his release from
     custody. The remaining violations were simply for returning home from work or leaving for work
     before curfew. The defense addressed these at ECF No. 39, and modified the condition so that
18   Mr. Williams could reside closer to his worksite during the week, thus avoiding the location-
     monitoring violations. See ECF No. 40 at 2 (granting modification).
19   32Nat’l Instit. of Just., Five Things About Deterrence (June 5, 2016) (available at:
     https://bit.ly/2XA9g2s).
     33   Id. (emphasis added). “The certainty of being caught is a vastly more powerful deterrent than the
                                       Sentencing Memorandum
                                                       – 19 –
     Case 2:18-cr-00039-SMJ          ECF No. 87     filed 02/23/21   PageID.299 Page 22 of 23




 1             Adding to DOJ’s conclusion is recent proof from the Sentencing Commission,

2    which last year released a compelling study proving that longer sentences deter

 3   nothing. The Commission’s study came in the wake of the drugs-minus-two changes to

4    the guidelines,34 an amendment that created a once-in-a-lifetime research opportunity,

 5   comparing two groups: (1) offenders released early under the drugs-minus-two

6    amendment; and (2) offenders who just barely missed out on the amendment.35 If more

 7   prison meant less recidivism, then the second group (who served more time) should

8    commit fewer crimes after release. But “[t]here was no statistically significant

9    difference” between the groups—in fact, the early-release group actually had a slightly

10   lower recidivism rate.36 More prison does not generally deter crime.

11             F.     A guideline sentence would create disparity.

12             Apart from all the many reasons to avoid prison in this case, Courts impose

13   below-guideline sentences in marijuana cases more often than not.37

14
     punishment.”
15   34   See U.S.S.C., Guidelines Manual, App. C., amendment 782 (effective Nov. 1, 2014).
     35U.S. Sentencing Commission, Retroactivity & Recidivism: The Drugs Minus Two Amendment (July
16   2020) (available at: https://bit.ly/3e62vN0).
     36 Id. at 6 (noting that the Retroactivity Group recidivated at 27.9%, while the Comparison Group
17
     that served the higher sentences recidivated at 30.5%). Other research has suggested the same—
     more prison can cause higher recidivism. See Valerie Wright, Ph.D., Deterrence in Criminal Justice:
18   Evaluating Certainty vs. Severity of Punishment, The Sentencing Project 7 (2010) (presenting
     findings from a study of a nationally representative sample of prisoners demonstrating “an
     increased likelihood that lower-risk offenders will be more negatively affected by incarceration,”
19   and that “reduced sentences may reduce recidivism rates”).
     37
       See U.S.S.C., Sourcebook 2019, Table D-14 (2019) (available at: https://bit.ly/3qQkGfd) (noting
     that 52% of marijuana sentences were outside the guideline range; just 48% within range; and only
                                     Sentencing Memorandum
                                                   – 20 –
     Case 2:18-cr-00039-SMJ         ECF No. 87      filed 02/23/21    PageID.300 Page 23 of 23




 1                                        IV. Conclusion

2           For the reasons above, a sentence of probation and 10-years supervision suffices.

 3

4    Dated: February 23, 2021.
                                           Federal Defenders of Eastern Washington & Idaho
 5                                         Attorneys for Nate Williams

6                                          s/Colin G. Prince
                                           Colin G. Prince, WSBA No. 43166
 7                                         10 North Post Street, Suite 700
                                           Spokane, Washington 99201
8                                          t: (509) 624-7606
                                           f: (509) 747-3539
9                                          Colin_Prince@fd.org

10
                                        Service Certificate
11         I certify that on February 23, 2021, I electronically filed the foregoing with the

12   Clerk of the Court using the CM/ECF System, which will notify Assistant United

13   States Attorneys: Dave Herzog.

14                                                 s/Colin G. Prince
                                                   Colin G. Prince, WSBA No. 43166
15                                                 10 North Post Street, Suite 700
                                                   Spokane, Washington 99201
16                                                 t: (509) 624-7606
                                                   f: (509) 747-3539
17                                                 Colin_Prince@fd.org

18

19   .5% were above range). Judges depart from the guidelines when marijuana is involved at
     substantially higher rates than all other drugs. Id. (showing marijuana has the highest non-
     guideline compliance of any drug).

                                      Sentencing Memorandum
                                               – 21 –
